Title: From James Madison to James Madison, Sr., 4 May 1794
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. May 4. 1794.
By a vessel which sails for Fredg. today, I have sent a small box containing the following articles 6 ps. very coarse muslins, 1 ps. of finer. 2 lb. Tea, 3 Books on Medicine, a few pamphlets & a Sett of marking instruments. The muslins were bought as being extremely cheap, and useful for various purposes. If my mother or sister wants any part of them they will make free with them. If the finer piece should not be applicable to any better purpose, I allotted it for shirts, in which it is said to wear as well as linnen. The coarser ps. I supposed might be dealt out in part to my negro women if thought proper, as far as would give them each some kind of garment. The cost would be a trifle, and they wd. probably be better pleased than with some thing in the ordinary way of equal value. I wish however that free use may be made of these as already hinted. The coarse ps. cost about 4 dolrs. each. The fine one abt. 4/. Va. Curry. a yard. The two books by Hamilton are for Dr. Taylor whom you will ask to accept of them. The other by Wallis I send for yourself. It is said to be an able performance. If Dr. Taylor on perusal of it shd. wish a copy, I will forward one for him. You will find that I have recovered the pamphlet by the French Chymist on the mine[r]al waters of Virga. The Squash seed is of the same kind with that inclosed lately in a letter.
As I retain the conviction I brought from home in favr. of the Mill at my brothers, I have been endeavoring to dispose of the piece of land on the Mohawk river. But the acct. I have of it embarrasses me. I perceive that by selling it now, I shall get 40 or 50 perCt. less than it will probably fetch in a year or two. I am assured by correct & authentic information, that it is of the best quality, that the country is rapidly settling all around it, that the navigation of the river will soon be opened, and that at a very few miles distance land of the same quality sells for 8 or 10 dollars an acre. Within three miles, lotts in a town lately laid out, sell for £50 an acre and are with difficulty got for that. I can not at present get more than between 4 or 5 dollrs. an acre. The gentleman who gives me my information is a respectable lawyer residing within three miles of the land, and intimately acquainted with it, as well as with that part of the Country. He writes me that within 2 years past Similar lands have risen at least 50 perCt. & that the prospect of future rise is at least as great. Notwithstanding these circumstances I am so much disposed to forward the plan of the Mill which I view as particularly favorable to the interest of my brothers as well as myself, that I [sic] if a pursuit of it depends essentially on my contribution, I shall not hesitate to make the sacrifice. Whether this be the case you can best decide & I will thank you for a line on the subject immediately on the receipt of this. Perhaps your funds ⟨ma⟩y be competent to the demand of the present year. I am persuaded also that notwithstanding the low rate of the pu⟨bl⟩ic paper, there would be less loss in your sale of that, than I should suffer from the present sale of the land.
The bill for suspending importations from G. B. & Ireland which passed the H. of Reps. by 59 agst 34 was rejected in the Senate, who are determined to rely on the extraordinary mission of Jay to sue for satisfaction. The H. of Reps. are occupied with new taxes to defray the expence of the naval armament, the fortifications &c. An increase of the impost, a stampt tax, further excises, and a land tax, are all proposed. I much fear that the aversion to the last will soon involve this Country in the pernicious revenue systems of Europe; and without ultimately avoiding the thing dreaded, as a land tax will be sure to be added on the first great occasion, that may arise. It is not certain how much longer the session will be spun out. I hope it will end at farthest within the present month. If I should determine to make the sale above mentioned, I shall probably be obliged to make a trip to New York before I return to Virginia.
